DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. The amendment filed on 04/05/2022 has been entered. Claims 17-20 are withdrawn. Claims 1-16 are under consideration.
Priority
The instant application claims priority benefit to US Provisional Application 62/665,590 filed on 05/02/2018. As such the effectively filed date for the instant application is 05/02/2018.
Withdrawn/Claim Rejections - 35 USC § 112
Claims 1-16 rejected under 35 U.S.C. 112(a) first paragraph, is withdrawn in view of applicant’s arguments are persuasive that claim 1 clearly recites "a TDP-43 knock-in mouse for amyotrophic lateral sclerosis (ALS), whose genome comprises a heterozygous mutation of Thrdbp (TDP43) gene" and "the expression level of the TDP-43 protein being elevated in the spinal cord but not in other tissues of the mouse as compared with a wild type (+/-+)".  In other words, in the knock-in mouse as claimed, the spinal cord motor neurons, somatic and germ cells of the mouse must and necessarily comprise the heterozygous mutation of R7dbp TDP-43) gene, and only the spinal cord express an elevated TDP-43 protein level. See FIGs. 2A-(b), 2B-(a) to 2 B-(d).  Therefore, the scope of amended claim 1 does not encompass a chimeric mouse, wherein only a portion of cells of said mouse comprises the TDP-43 N390D mutation.
Withdrawn/Claim Rejections- 35 USCS 103
1.  Claims 1-11, rejected under 35 U S.C. 103 as being unpatentable over Shen (US 20 110321179) in view of Johnson (JBC, 284(30): 20329-20339, 2009), Kabashi (Nat Genet, 40: 572-574, 2008) is withdrawn in view of the Shen reference teaches a conditional knock-out mice, in which only spinal cord motor neuron comprises a homozygous disruption of TDP-43 encoding gene. The spinal cord motor neurons of the mouse therein does not express TDP-43 protein as claimed. 
3.  Claims 1, 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 201.10321179 in view of Johnson (JBC, 284(30): 20329-20339, 2009), Kakashi (Nat Genet, 40: 572-574, 2008), Wichterle, (Cell, 110, Abstract. 2002) as applied to claims 1-11 above, and further in view of Wu (The Journal Of Biological Chemistry VOL 287, NO. 33, pp. 27335-27344, August 10, 2012) is withdrawn in view of the Shen reference teaches a conditional knock-out mice, in which only spinal cord motor neuron comprises a homozygous disruption of TDP-43 encoding gene. The spinal cord motor neurons of the mouse therein does not express TDP-43 protein as claimed. 
2. Claims 1, 12-14 rejected under 35 U S.C. 103 as being unpatentable over Shan (US 20110321179) in view of Johnson (JBC, 284(30): 20329-20339, 2009), Kabashi (Nat Genet, 40: 572- -574, 2008) as applied to claims 1-11 above, and further in view of Wichterle. (Cell, 110, Abstract, 2002) is withdrawn in view of the Shen reference teaches a conditional knock-out mice, in which only spinal cord motor neuron comprises a homozygous disruption of TDP-43 encoding gene. The spinal cord motor neurons of the mouse therein does not express TDP-43 protein as claimed. 
Therefore a new rejection is set forth below.
Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A TDP-43 knock-in mouse for amyotrophic lateral sclerosis (ALS) whose genome comprises a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn (N) at amino acid 390 in TDP-43 is substituted with the aspartic acid (D) amino acid, wherein the expression level of the TDP-43 protein is elevated in the spinal cord but not in other tissues of the mouse as compared with a wild type (++), 
wherein the mouse exhibits ALS-like phenotypes, TDP- 43 proteinopathies and/or motor neuron degeneration, and
wherein the TDP-43 knock-in mouse exhibits a genotype of N390D/+, 
does not reasonably provide enablement for substituting amino acid N with any amino acid other than D and the TDP-43 knock-in mouse not exhibiting a genotype of N390D/+.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant's claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform "undue experimentation" to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; ( 4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.0l(a) and the evidence as whole, it is not to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, applicant's claims are not enabled.
Claim 1 is drawn to a TDP-43 knock-in mouse for amyotrophic lateral sclerosis (ALS) whose genome  comprises a heterozygous mutation of Tardbp (TDP- 43) gene in that the Asn at amino acid 390 in TDP-43 is substituted with an amino acid that is different from Asn, the expression level of the TDP-43 protein being elevated in the spinal cord but not in other tissues of the mouse as compared with a wild type (++ ), wherein the mouse exhibits ALS-like phenotypes, TDP- 43 proteinopathies and/or motor neuron degeneration. Depended claim 2 limits the TDP-43 knock-in mouse which exhibits a genotype of N390D+. 
The claim 1 broadly embraces substitution of the Asn at position 390 with any amino acid that is different from Asn in the transgenic mouse whose genome comprises a heterozygous mutation of TDP-43 gene. 
The specification only discloses experimental model of generation of TDP-43(A315T/+) and TDP-43 (N390D/+) Knock-in Mice. In paragraph [0065] the specification only discloses the genotypes of A315T/+ or N390D/+ mice by using standard procedures were followed to generate mouse line carrying different Tardbp (TDP-43) mutations. The targeting vector carrying mutations (A315T or N390D) on exon 6 of Tardbp was cloned in the BAC clone RP23-364M1 (Invitrogen) by using the counter-selection BAC modification kit (Gene bridges). For A315T, the nucleotide G at position 943 was substituted for A; the nucleotide A at position 1168 (of the coding sequence) was substituted for G for N390D. Mouse Tardbp nucleotide sequence is as shown in SEQ ID NO: 1, wherein 5'UTR region is nt 1 to nt 353 and coding region is nt 354 to nt 1598. The mutation position was counted from the first nucleotide of the coding sequence. A neo-resistant gene with loxP sequence cassette (PGK-neo cassette) was inserted into intron 4 of Tardbp for ES cell screening. Two independent targeted ES cell clones were expanded and microinjected into C57BL/6J (The Jackson Laboratory) blastocysts to generate the chimeric mice. Knock-in ES cells carrying A315T or N390D substitution in TDP-43 were identified by standard operating procedures of the Transgenic Core Facility of Institutional Molecular Biology, Academia Sinica. To remove the PGK-neo cassette from targeted Tardbp allele, the germline-transmitting F1 lines were crossed with EIIa-Cre mice (Tg(EIIa-cre) C5379Lmgd; The Jackson Laboratory) expressing the Cre recombinase in the whole body. The genotypes of A315T/+ or N390D/+ mice were verified by sequencing of cDNAs and genomic DNAs. All animals were maintained in a specific pathogen-free (SPF) environment under standard laboratory conditions and handled following the guidelines of the Institute Animal Care and Use Committee (IACUC) of Academia Sinica. The knock-in mice were genotyped by PCR using the forward primer 5'-GACCTCAACTGCTCTGCTTCTACC-3' (SEQ ID NO: 5) and the reverse primer 5'-AACGGAATCAA TCCTCTCCAGG-3' (SEQ ID NO: 6). 
However, the specification fails to provide enablement for making and using a transgenic mouse with the Asn at 390 to be substituted with any amino acid which is unpredictable other than substituting the Asn (N) at 390 with aspartic acid (D) where the transgenic mouse exhibits a genotype of N390D+ as disclosed in the instant specification. The specification fails to disclose any other working examples of the Asn at 390 is substituted with any other amino acid as encompassed by the claim 1 that could be used to the expression level of the TDP-43 protein being elevated in the spinal cord but not in other tissues of the mouse as compared with a wild type (++ ), wherein the mouse exhibits ALS-like phenotypes, TDP- 43 proteinopathies and/or motor neuron degeneration. The specification fails to disclose the production of the claimed TDP-43 with the recited phenotype other than mouse whose genome comprises N390D substitution in TDP-43. 
The art teaches that the Asn at amino acid 390 in TDP-43 is substituted with S amino acid residue that is different from Asn namely N390S in several models, these mutations in the C-terminal domain of TDP-43 can promote the intrinsic aggregation of TDP-43. For example, Jo (Experimental & Molecular Medicine (2020) 52:1652–1662) notes that TDP-43 protein aggregates are observed in ALS patients and that C-terminal domain (CTD; residues 274–413) of TDP-43 is essential for solubility and cellular localization of the TDP43 protein and regulates protein–protein interactions. This domain is rich in glycine, glutamine, and asparagine. These unusual sequences resemble those of the prion-like domain. In particular, in several models, these mutations in the C-terminal domain of TDP-43 can promote the intrinsic aggregation of TDP-43. The expression of TDP-43 mutations, including N390D, has been shown to increase aggregation and cell toxicity in yeast cells, and other disease-associated mutations, such as N390D, and N390S, enhance protein aggregation when expressed in SH-SY5Y cells the CTD domain of TDP-43 is the most relevant region of the protein for its aggregation, stress granules (SGs) the CTD domain of TDP-43 is the most relevant region of the protein for its aggregation (p 2, 2nd column 1st paragraph). Johnson, (J. Biol. Chem. 284, 20329–20339 (2009) also notes several ALS-linked TDP-43 mutations within this domain (N390D) increase the number of TDP-43 aggregates and promote toxicity in vivo. Importantly, mutations that promote toxicity in vivo accelerate aggregation of pure TDP-43 in vitro. Thus, TDP-43 is intrinsically aggregation-prone, and its propensity for toxic misfolding trajectories is accentuated by specific ALS-linked mutations. Nonaka, ( Hum. Mol. Genet. 18, 3353–3364 (2009) notes that the number of cells with aggregates was significantly higher in N390D and N390S, when compared with the wild-type GFP-TDP 162–414 (Fig. 8B) when tested the effect of mutations of the TDP-43 gene found in familial and sporadic ALS cases on the intracellular aggregates of C-terminal fragments of GFP-TDP-43 (GFP-TDP 162–414). GFP-TDP 162–414 with or without mutations was expressed in SH-SY5Y cells. (see p 6 1st column 1st paragraph). It is relevant to point that Kabashi (Nat Genet, 40: 572-574, 2008, previously cited) reports in individuals with sporadic ALS different mutations in TDP-43 including N390D, N390S. Kabashi notes N390D amino acid change in males with no familial history of ALS upon age onset at the age of onset at the spinal site of onset there is upper motor neuron (UMN) and lower motor neuron (LMN) deficits but there are no phenotype cognitive impairment signs. However, in N390S amino acid change in males with no familial history of ALS upon age onset at the age of onset at the Bulbar site of onset there also UMN and LMN deficits but there is positive phenotype of agitation as a cognitive impairment sign as depicted in Table 1 below variant 7 and 8.

    PNG
    media_image1.png
    305
    889
    media_image1.png
    Greyscale

Therefore, the art suggests that the production of targeted genetic modification, as used in knockin transgenic TDP-43 mice phenotype in N390D and N390S is unpredictable, as evidenced by Jo and Nonaka, and Kabashi. This is because the art teaches that substituting the amino acid N at position 390 of the TDP-43 with the D it results in no cognitive impairment phenotype while substituting the amino acid N at position 390 with the amino acid S results in agitation as a cognitive impairment phenotype (see Table 1 above variants 7 and 8 respectively). Thus, it is unpredictable that a substitution different than D would result in the same phenotype as S substitution given the amino acid substitution at position 390 is related to origin of the individual Quebec vs France, age of onset 53 years vs 23 years, duration of onset 35 months vs 23 months, site of onset spinal vs Bulbar respectively (see Table 1 above variants 7 vs 9 and columns 4, 5,, 8, 9, 10 respectively.  Therefore, the instant specification fails to enable the instantly claimed invention because the specification and art fail to provide specific guidance to predictably produce a genetically modified TDP-43 knock-in mouse for ALS  whose mouse comprises a heterozygous mutation of TDP-43 gene comprising any substitution of Asn at 390 with any amino acid other than N390D.
Because of the necessity to distinguish the phenotype of N390D and N390S in TDP-43 transgenic mouse necessary to drive expression of TDP-43 knock-in mouse exhibits a genotype of N390D/+ vs TDP-43 knock-in mouse exhibits a genotype of N390S+, an artisan would not know how to use the claimed transgenic mouse other than the TDP-43 knock-in mouse exhibits a genotype of N390D/+.  
	Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
Conclusion
Claims 1, 3-16 is not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632